Title: To James Madison from James Barbour, 4 January 1825
From: Barbour, James
To: Madison, James


        
          Dear Sir
          Washington Jany 4th. 25
        
        In reply to yours permit me to inform you that immediately after the meeting of Congress I invited the Virginia Delegation to a conference on the Subject of our claims with a view to the adoption of the most prudent course in their prosecution. In which I disclosed to them the unfavorable appearances of the last session in the Senate and recommended that the beginning should be in the H of R. In which the Delegation acquiesced and the subject was committed to the Special care of Mr Stevenson and my Brother. Its progress you will have perceived in the news papers. From despair I begin to cherish hopes that we may eventually succeed. The Committee of claims has the character of great rigot in its decision. Having reported favorably on ours this reputation will have great influence on the decision of the House. And should it pass that body I think our prospects will be flattering. If zeal on my part can Secure its success there can be no doubt of the result. The destination of a part of the fund being for the benefit of the University has added greatly to the solicitude which I have ever felt for the Success of the claim. I am glad to learn from Mr. Jefferson that this institution is about to commence. And as a Virginian I owe you an expression of my gratitude for the devotion of your time and talents to its establishment.
        The Presidential question is involved, even now, in the most impenetrable uncertainty. Instead of the flaming Zeal of partizans manifesting itself on all occasions there is a studied suppression of sentiment on the subject by a large number, So as to leave the vote of many of the States as matter of conjecture and speculation. Crawford’s Friends still maintain that his election is not desperate, While Jackson’s and Adam’s assert that the indulgence of such a hope is ridiculous. Calculating on this hypothesis and confining the contest to Adams and Jackson the result is just as uncertain as between the three. The course which Mr. Clay and his Friends will take being undecided, at least as far as the public are advised, contributes much to this uncertainty. If however he should decide for Adams which I think the most probable then Mr. Adams’ prospects will be very flattering. But should he decide for Jackson the latter will be elected. If any new phase should present itself I will communicate it with pleasure. I beg leave

to tender you and your Family the compliments of the Season, And to assure you of my profound respect and sincere friendship
        
          James Barbour
        
      